DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed October 28th, 2021 has been entered. Claims 12 and 14 have been amended. Claims 1-20 remain pending. Applicant’s amendments to the claims overcome every 112(b) rejection previously set forth in the Non-Final Office Action mailed September 13th, 2021.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a centrifugal separator comprising a separator housing and a separator wheel, where a separator wheel is formed by a separator drum and wheel shaft which rotate around a horizontal axis. Specifically, the recited orientation in claim 1 in combination with a circumferential jacket surface which is hit on an outer jacket side with material so the material is set into rotation, and a fine material outlet arranged on the end of the separator drum, was not seen in the searched prior art. 
Claim 11 recites a centrifugal separator comprising an intermediate ring installed between two separator drum elements, which has one or a plurality of depressions for receiving a balancing mass, this feature was not seen in the searched prior art. 
Claim 18 recites a centrifugal separator comprising a guide member, wherein the degree of coverage of the course material outlet by the guide member is adjustable, this feature was not seen in the searched prior art. 
Claims 2-10, 12-17 and 19-20 are allowed as they are dependent upon allowed claims 1, 11 or 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        

/M.K.D./               Examiner, Art Unit 3653